Cranch, C. J., and Duckett, J.,
were of opinion, .but did not deliver it, that the prisoner was not entitled to a peremptory challenge.
In the case of United States v. Carrigo, at Alexandria, in January, 1802, [ante, 49,] it was refused by the Court. Upon examining W. Cranch’s notes in Washington, he could find no case in which it had been allowed in Washington. It has.been lately allowed in Alexandria, by the assent of the Attorney for the United States. It was never allowed in Mr. Mason’s time.